ARNOLD, Judge.
The trial court found that the institution of foreclosure proceedings violated plaintiffs due process rights because plaintiffs were not notified that the debt was being accelerated and because no hearing was held to determine whether plaintiffs were actually in default. The court concluded: “(5) The institution of foreclosure proceedings being in violation of the constitutional rights of the plaintiffs, the foreclosure is therefore a nullity and the trustee’s deed [to the Sheldons] is void,” and “(7) The plaintiffs have failed to show that they are entitled to damages as a result of the institution of the foreclosure proceedings in violation of their constitutional rights.” Plaintiffs excepted only to Conclusion 7 and the court’s resulting denial of damages to them.
Plaintiffs now rely on Chandler v. Cleveland Savings & Loan Assn., 24 N.C. App. 455, 211 S.E. 2d 484 (1975) for the proposition that in the case of a wrongful foreclosure the injured mortgagor who elects not to ratify the sale may elect whether to sue to set the sale aside or to permit the sale to stand and sue to recover damages. Plaintiffs contend that they have made their election to sue for damages and are entitled to recover damages. The proposition set out as dicta in Chandler is not pertinent to the present case, however, in the posture in which the case reaches us on appeal.
Plaintiffs did not take exception to the court’s conclusion to *495set the sale aside, and they do not argue on appeal that this portion of the court’s judgment was error. Instead, they appear to take the position that once the court found a wrongful foreclosure they became entitled to recover the damages they sought in their complaint, in spite of the fact that the foreclosure sale has been set aside. This is not the law.
Whichever remedy plaintiffs may have elected to pursue at the institution of this action, by their failure to assign error to the trial court’s order that the sale be set aside they have now elected to treat the sale as a nullity. The trial court correctly found that plaintiffs have proved no damages “as a result of the institution of the foreclosure proceedings” (emphasis added), and the denial of damages to plaintiffs was proper.
Affirmed.
Judges Martin (Robert M.) and Hill concur.